Talcott, J.
(dissenting.) This is an action of ejectment, in which the only verdict rendered is an affirmative answer to a single question, which the jury were directed by the court to answer.
It was conceded that, on the 25th day of February, 1858, the title to the premises in question was in one Charles Berry, who, on that day, conveyed the same to the plaintiff, by an absolute deed in fee, with warranty. The special verdict, putting the interrogatory into the form of an affirmation, is, that “ the deed in question was taken by the plaintiff under a paroi arrangement with Daniel D. Carr that the purchase should be made, and the purchase-money, or some portion of it, should be advanced, by the plaintiff, for the benefit of Daniel D. Carr; that the plaintiff should hold the title as security for the repayment to him of the sum advanced for the purchase-money, taxes and insurance; that, on repayment of such *328advance, the premises should be conveyed to Daniel D. Can or his wife.”
Of course, this constitutes no defence at law, because it is not permitted at law to vary the effect of the deed by paroi evidence, or to establish a. title to real estate by proof of a paroi contract.
It is claimed to be an equitable defence, and, as such, admissible, under the Code, as a defence to the legal cause of action. It is claimed that the facts set forth in the special verdict show the conveyance to the plaintiff to be a mortgage, and his estate and title to be that of a mere mortgagee. And, if this be so, then it is true that the plaintiff cannot maintain an action of ejectment to recover the premises. In this State, a mortgagee is no longer regarded as holding the legal title for the purposes of an ejectment. Proof of an outstanding forfeited mortgage will not defeat the recovery of a plaintiff in ejectment ; and, by the express provisions of the statute, a mortgagee can no longer maintain ejectment upon his title as such. (2 R. S., 312, § 57.) But, I think, the conveyance to the plaintiff is not strictly a mortgage, within the meaning of the statute. It is true, as claimed by the defendant’s counsel, that every conveyance of land, intended merely as a security for the repayment of money, though absolute in form, is, in ’ equity, to be treated as a mortgage. And had Daniel D. Carr owned this land, and then made the deed to the plaintiff, with a paroi agreement that the title was to be held as security merely, the conveyance would undoubtedly be considered, in equity, as a mere mortgage.
I think that rule, however, must be confined to the cases where such is the intention of the parties to the conveyance.
In such cases, the intention of the parties being to convey the title merely as security, the equity of redemption, whichz in this State, is the legal title, remains in the grantor, and he, on the satisfaction of the debt, is entitled to a reconveyance. In this case, the deed from Berry was intended by him, not as a security, but as a conveyance to- the grantee of the abso*329lute legal title, free from all redemption or reclamation by him. And the deed must have operated to convey such a title to somebody. To whom, then, did it convey the absolute legal title, and in whom is the legal title now vested ? Certainly, as I think, in the plaintiff.
I presume it would not be contended that it could operate to convey the legal title to Daniel D. Carr. Suppose some third party were in possession of the premises, in hostility to both the plaintiff and to the heirs-at-law of Daniel D. Carr;’ who could maintain an action of ejectment to recover the possession? If the plaintiff is a mere mortgagee, certainly he could not maintain such action; and it was accordingly held, in the Supreme Court, while the doctrine prevailed there, that an absolute deed could, at law, be turned into a mortgage by paroi evidence, that a third party, in possession, but not in any way connecting himself with the title of the party executing the conveyance, might defeat an action of ejectment by showing, by paroi evidence, that the absolute deed, under which the plaintiff claimed, was in fact given as a security, and thus convert it into a mortgage, and defeat the recovery by virtue of the statute all tided to. (Swart v. Service, 21 Wend., 36.) I presume it will not be claimed that Daniel D. Carr could have sustained an action of ejectment against a third party in possession, upon the title disclosed by the special verdict. It cannot be correct, then, to say, that the title of the plaintiff is merely that of a mortgagee. The law does not tolerate a suspension of the legal title. It must always be vested in somebody. In my opinion, in this case it was, by the conveyance of Berry, vested in the plaintiff, and has ever since so remained, and the statute referred to is not, of itself, an obstacle to his recovery in ejectment.
This view of the case, however, does not deprive the party, beneficially interested in such a transaction as is described in the special verdict, of all remedy. Nor is it at all necessary to call the conveyance to the plaintiff a mortgage, in order to secure the plaintiff, for whose benefit the conveyance was taken, all his equitable rights.
*330The title of the plaintiff, in some such cases, has, as I think, been loosely characterized as that of mortgagee, without any design of holding that the conveyance was strictly a mortgage, §r the estate of the grantee strictly the estate of a mortgagee. The case of McBurney v. Wellman (42 Barb.,. 390) is much relied on by the counsel for the' defendant, because, in the opinion in- that case, the rights of the holder of the title were said to be those of a mere mortgagee. But this statement was in no wise essential to the principles enforced in that case. The same judge who delivered the opinion in that case, I think, was more accurate when, in a subsequent case, speaking of such a title, he said “ he must, be regarded in equity as a mere trustee of the title for the benefit of Morris Brown, with the rights of a mortgagee.” (Brown v. Jones, 40 Barb., 400.)
The case of McBurney v. Wellman, it is stated, has been affirmed in the Court of Appeals. The case is not reported, and I have not seen the opinion delivered in the Court of Appeals; but it is stated by the counsel for the plaintiff here, who was also of counsel in that case, that the opinion in that court rather repudiates the doctrine that the deed there was a mortgage, but affirmed the judgment, upon the ground that the paroi agreement between MoBurney and Wellman had been so far performed by the latter that it was taken out of the statute of frauds, and was to be enforced. This is perfectly intelligible and consistent. In fact, as I understand the case of McBurney v. Wellman, Wellman had fully performed the contract on his part, and was, in equity, entitled to call for a conveyance of the legal title. In cases where the title of the owner of the land is about to be cut off by a foreclosure or other judicial sale, and an arrangement is made by which a party agrees to take the formal legal title at the sale, and. give further time for redemption, like the case of Ryan v. Dox (34 N. Y., 307), and such cases, though not then necessary to the relief, yet the title of the party taking the conveyance may well be characterized as that of a mortgagee, the same as though the owner himself had executed an absolute deed by way of security, since the conveyance on the judicial sale *331is by virtue of a power from the mortgagor or judgment debtor. The party who takes the title in form absolute, takes it subject to the agreement. The equity of redemption is not, therefore, cut off, and the legal title still remains in the former owner; the transaction, taken altogether, operating merely as an extension of the time of redemption.
How, then, stands this case? The defendant, as I have before stated, may set up, in defence of this action of ejectment, her rights in respect to the subject-matter of the action, whether those rights have heretofore been of legal or equitable cognizance. The contract found by the special verdict, being by paroi, is void at law, by reason of the statute of frauds. What, then, is the equitable right, to be made available in this action ? Simply to have the contract stand, unaffected by the statute of frauds; to have it regarded as of the same force and effect as though it were in writing; not to change its terms and conditions, but to carry it into effect, as though the statute of frauds did not exist.
A court of equity would hold the plaintiff a trustee for the benefit of the party beneficially interested, as it holds a vendor to be a trustee of the land for the vendee, and would enforce the trust against him according to its terms, as though the contract were in writing. An equitable defence to a common-law cause of action must surely consist in such a state of facts as that a court of equity, before the Code, would have interfered to restrain the suit at law. If we go beyond this, we are inventing something that is neither a legal nor an equitable defence; and we cannot go beyond this, without involving both legal and equitable rights in great uncertainty and confusion. An equitable defence, therefore, to an action of ejectment, must be founded on such facts as would enable the defendant, in a court of equity, to call for the legal title, or which, according to the rules of a court of equity, would require that the defendant be permitted to retain the possession, as against the plaintiff.
Applying this test in the present case, if we are to be confined to the special verdict, I think we shall find that it does *332not contain sufficient facts to enable us to say, that, upon the facts thus found, the defendant lias such equitable rights as would have induced a court of equity to restrain a prosecution at law. The deed referred to in the finding, and which is an exhibit in the cause, was made in 1858. This suit would seem to have been commenced in 1868 or 1869. The finding is, that Daniel D. Carr was to refund to the plaintiff his advances toward the purchase-money, and the taxes and insurance; no time being specified. The payment, therefore, was to be made by the legal effect of the agreement as found, within a reasonable time. There is no verdict by which we are informed that any part of this money has ever been repaid, or offered to be repaid, to the plaintiff, and no circumstances to excuse the delay are found. If we look into the case, we find, to say the least, that the evidence as to any repayment to the plaintiff is conflicting. If there has been this delay in asserting the rights of Daniel D. Carr, under the paroi contract set out in the finding, and in performing it, on the part of Daniel D. Carr, without any excuse, would a court of equity grant relief ? To say nothing about the statute of limitations, I think not. In other words, if a complaint were filed.in a court of equity, alleging the precise facts set out in the finding, neither more nor less, I do not think it would show a title to relief in that court. There may be excuses for the delay; the money may have been wholly paid, but that fact does not appear.. The uninterrupted possession in Daniel. D. Carr, down to his death, and of the defendant since then,- which' is to be inferred from the evidence, may have some effect on the equitable rights of the parties. But none of this is found by court or jury. I think, therefore, the facts found by the special verdict do not show an equitable defence to the action.
But it is said, that in consequence of this paroi contract, the only remedy of the plaintiff is, by proceedings in equity, in the nature of a foreclosure suit. If the conveyance to the plaintiff is a mortgage, within the meaning of the statute, which forbids an action of ejectment on a mortgage title, the *333only remedy is, by foreclosure, I admit. But if I am correct in the opinion that the title of the plaintiff is not that of a mortgagee, within that statute, then I think it clear that the plaintiff has a remedy at law by action of ejectment.
It is true, that of late years proceedings in equity have frequently been commenced, in the nature, and to some extent', in the form of foreclosure proceedings, to cut off any equitable rights which might be claimed by vendees under executory contracts.
But this is a modern invention, resorted to, I apprehend, as a matter of precaution, where it has been suspected that the vendees would attempt to restrain the suit at law, or otherwise embarrass the remedy. The old remedy always resorted to in case of executory contracts, where the vendee was in default, was by action of ejectment. Undoubtedly an action of ejectment at law may be maintained in this case, because there is no defence at law. The facts found by the special verdict cannot even be shown at law. If there be any defence, it is what is termed an equitable defence; and as I have endeavored to show, the facts found by the special verdict, do not show such a defence.
The case of McBurney v. Wellman (supra), on the other hand, was a case where a court of equity would have restrained the prosecution at law.
There is another view of this case, upon which, I think, the judgment must be reversed. When a defendant sets up an equitable defence to an action at law, and the judgment is rendered upon the equitable ground, I suppose it must be such a judgment as a court of equity would render upon the same facts, in case the defendant had been plaintiff in equity, seeking relief upon those facts. Unless this is so, parties who have rights may, by the adoption of the practice .adopted in this case, be rendered entirely remediless. True, in this particular case, it may be said that the plaintiff might himself resort to an action in equity as his remedy; but there are many cases where the defendant is entitled to some relief in equity, and where a court of equity would restrain the prose*334cution at law, and adjudicate between the parties as equity should require; but yet, where the plaintiff has no such option, where he must be able to maintain his action as an action at law, or be entirely remediless, and the defendant would have a judgment and be placed in a position to which he is not entitled, in either a court of law or a court of equity. Now, it is manifest, in this case, that, whether the estate of the plaintiff be that of mortgagee or trustee, the defendant would be entitled to relief in equity only on the condition of taking an account and paying the balance, if any, by some time to be specified by the court, or, in default thereof, to be forever barred; and a conveyance would have been directed, in case of payment. But, to whom the conveyance should be made, the special verdict leaves us uninformed, as the finding is, that it was to be made to Daniel D. Carr or his wife, one or the other. If to Daniel D. Carr, the case shows he died before suit brought, and, in that case, the defendant would be entitled, so far as appears, only to a dower interest.
Moreover, I think there was a mistrial in this case, for which a new trial must be ordered. This is not a special verdict, in the ordinary sense, and does not contain the findings of fact upon which, as I think, any judgment can be entered ; much less, the one which has been rendered. It was not a special verdict, rendered by the jury in their discretion, under section 160 of the Code, but was a special verdict upon some of the issues, rendered under the direction of the court, which is also provided for by the same section. This kind of a special verdict must be rendered in connection with a general verdict, so that the record will show the determination of all the facts necessary to the judgment. (See Code, §§'261, 262.)'
For the foregoing reasons, I think the judgment should be reversed, and a new trial ordered, with costs to abide the event.
Judgment affirmed.